Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 1 of 6

Experience with Daniel Hernandez ‘Tekashi Gix9ine’

Faruk Ay
+31640173857
Faruk@ticketlabel.com

To whom it may concern:
tam pleased to write this letter on behalf of Daniel Hernandez.

| met Daniel Hernandez at a show the company | work for was co-organizing. It was on the 15th of
September.

My experience with Daniel went very well. Before the show we spent some time together and had
conversations with him before his performance. During that conversation I soon noticed that he was
very intelligent. | could not even compare him as | know him from his videos and performances. That is
clearly an act that he sets, what I think is normal for an artist.

Furthermore, | could see that he is a family man, considering he often talked about his daughter and
girlfriend. He expressed that he missed them a bit and wanted to fly them over. In short, he came across
as a sensible boy who certainly does not walk next to his shoes and thus actually builds his image on the
question of the youth (gangster rapper).

  

Date: 10/16/2018

 
Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 2 of 6

L——ES
ARDEN
TES,

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Fabrice Lamproye
+32 4 340 30 80
fabrice@lesardentes.be

To whom it may concern:

| am pleased to write this letter on behalf of Daniel Hernandez.
| met him last Summer as Promoter of Les Ardentes Festival in Liege Belgium

He spent two days in our city as he was to play the festival on July 6" and what | recall is that he was
really curious about our history and asked to visit our old city center.

| also remember that he watched the soccer world cup along with other artists and members of our
crew and that he specially enjoyed “Belgium vs Brazil” which was a highlight of the tournament!

His show was extremely energetic but always with a huge respect of his audience...
These are the words | can say about him, and | would be happy to invite him back to our festival.

Best regards,

Fabrice Lamproye Date: October 15th, 2018

Les Ardentes sprl, 21 rue Auguste Hock a 4020 LIEGE - tél +32(4) 340.30.80
Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 3 of 6

®

HENYROTRTION

 

HR KING GmbH | Hafenstrasse 49 | 68159 Mannheim | Germany

Mannheim, 16.10.2018

,

Experience with Daniel Hernandez ‘Tekashi 6ix9ine

Micael Ghebrezgi
+49 621 121 889 700
booking@hrbooking.com

To whom it may concern:

1am pleased to write this Jetter on behalf of Daniel Hernandez.

We have been doing various shows as promoter for Daniel in Europe and the Middle East.

| have met him as a really openhearted person who stood out with his exceptional kind behavior to fans,
his crew and partners.

Most of our events take place in nightclubs, despite this fact, he is having a good time without drinking ~
alcohol or taking drugs.

We are looking forward to working together with Daniel again soon.

Best "@ nook NGASENG)

R Bookin

. 45.»
wy 159 Mannheim

inating Tel: 0821 121
HR Booking gay: ogo1 370 Soe

   

BOSTLSZ8ZIC'AN-PLAISN | 8EN6Z/PBTSE “ANAS | S¥THTZ BUH WHayuUEW! JyQVaIHWY | OZ OOS 729 Z19 | B £72 BIG Oy] Staquaplay esseysedgyueg
woo'dupjooquy mmmadedawoy | wWoo"Buyooqsy @Iuyjoognews | S$ 916 OLE'TZ9 [6y+] xed | TOL 688 LZT'1Z9 [6y+] BUOY, | INOdaleYsy YyseneisrayNsYyeYIsED

 

Auewuag | wrayuuew 6ST89 | 6p asseasuayey | HAL ONINOOS YH
Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 4 of 6

Denmark
Pernille M. Pedersen

To whom it may concern:
lam pleased to write this letter on behalf of Daniel Hernandez.

Working as a concert promoter in Denmark | contracted Daniel Hernandez fc
and Aarhus in September 2018.

Daniel was professional to work with. He managed to engage his fans with h
mere presence. He was polite and easy to work with. Daniel Hernandez is we
we wish him all the best in the future.

ICO ApS ‘
Rosenborggade 1A Bate liaee AVE

M\nusssitse” (0/(/ 20

Signature:

 

 

PD. Vom H Reducer
Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 5 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Marco Capacchietti
+393393283051
marco@virgomm.com

To whom it may concern:
| am pleased to write this letter on behalf of Daniel Hernandez.

From a show we hosted in June 2018 at the Number One disco in Brescia, Italy, we had the chance to
met for the first time Daniel Hernandez.

We experienced and had the chance to know not only an incredible artist and live performer, but a
person who is super sensible and extremely in love with his fans.

He took great care of all the people willing to meet him, have a photo with him, gather his attention.
He smiled to everybody in the club and gave an unbelievable memory that will last forever in the hearts
of all the kids that attended the show.

We have been working with tons of artists in the past 10 years and Daniel has for sure been one of the
best we get the chance to luckily get in touch with.

It will be a pleasure to work again with him in the future and all our team wishes all the best to him for
his personal life and career.

Signature: Date: 19th October 2018

 
Case 1:18-cr-00834-PAE Document 388-6 Filed 12/11/19 Page 6 of 6

Experience with Daniel Hernandez ‘Tekashi 6ix9ine’

Zachris Sundell

Head Promoter Live Nation Finland
+358 (0) 9 856 73 400
zachris.sundell@livenation.fi

To whom it may concern:
We had Tekashi 69 perform at Blockfest, the biggest Urban festival in Scandinavia, this
summer. He was one of the most anticipated artists of the festival this summer. Tekashi 69 and

his personnel were very professional, and it was a pleasure to work with them. We have only
positive things to say about Tekashi 69 and his performance at Blockfest 2019.

Date: 10/19/2018

Live Nation. Einiand

 
